DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 05/31/22 is acknowledged and papers submitted have been placed in the records.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 is substantially incomprehensible as written. Claim 1 recites “each of the plurality of interleaved switch units comprises: either a first power semiconductor chip or a second power semiconductor chip, and a power spacer configured between the top power substrate and the bottom power substrate, and the first power semiconductor chip is arranged on top of the power spacer and the second power semiconductor chip is arranged on bottom of the power spacer while each of the power spacers is arranged with only either the first power semiconductor chip or the second power semiconductor chip, the adjacent first semiconductors are spaced by one power spacer each other and the adjacent second semiconductors are spaced by one power spacer each other.”. The limitation “each of the plurality of interleaved switch units comprises: either a first power semiconductor chip or a second power semiconductor chip” can basically be considered as the recitation of the limitations “each of the plurality of interleaved switch units comprises: a first power semiconductor chip” and “or each of the plurality of interleaved switch units comprises: a second power semiconductor chip” combined in a single recitation. When the second power semiconductor chip option is the one considered, it sounds awkward and can be basically be objected to and rejected in a 112 2nd rejection as being ambiguous because there would be no recitation of “a first semiconductor chip” that would be expected to appear prior to the recitation of “a second power semiconductor chip”. The Examiner notes that there is a serious discrepancy between what is described in the original disclosure and what is now claimed. For example, according to the original disclosure, a so-called interleaved switch unit is composed of a first and second power semiconductor chips (note here that there is no option of either a first or second power semiconductor chip as Applicants are now resorting to claim) in combination with a plurality of power spacers (see for example [0037] of the PGPub of this application; see also [0017]). Further, claim 1 recites “the first power semiconductor chip is arranged on top of the power spacer and the second power semiconductor chip is arranged on bottom of the power spacer”, and this quoted limitation requiring the presence of the first and second power semiconductor chips follows the prior recitation of the optional presence of the first or second power semiconductor chip, and this mixing of required and optional presence of said first and second power semiconductor chips is found undescriptive of the invention and also incomprehensible. Furthermore, claim 1 recites “while each of the power spacers is arranged with only either the first power semiconductor chip or the second power semiconductor chip,”. The recitation of “the power spacers” (note the plural form) is confusing because the first recitation prior to that is in the singular form (i.e. “a power spacer”). Finally, claim 1 recites “the adjacent first semiconductors are spaced by one power spacer each other and the adjacent second semiconductors are spaced by one power spacer each other”. This limitation is incomprehensible as it is unclear what Applicants meant by “are spaced by one power spacer each other”, and further it is unclear what Applicants are calling “the adjacent first semiconductors” and “the adjacent second semiconductors”. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “the power spacers”, “the adjacent first semiconductors” and “the adjacent second semiconductors”. There are lacks of antecedent basis for those limitations in the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899